DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claim(s) 12-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12, 13, 16-18 and 21-31 are rejected under 35 U.S.C. 103 as being unpatentable over Linn in view of Livingston et al. (U.S. Patent Application No. 20050035915), hereinafter known as Livingston.
Regarding claim 12, Linn teaches (Figs. 1A-25) a composite layer (230) formed of a dielectric layer (232) on a conductive layer (245), the dielectric layer having a feed coupling structure (see Fig. 1A) adapted to receive and propagate a transmission signal to a transmission array structure (236) having a plurality of slots (212); and a radiating array structure of a plurality of radiating elements (211), each 
Linn does not teach an integrated reactance control device.
Livingston teaches (Figs. 5-18) a composite layer (600) formed of a dielectric layer (610) on a conductive layer (620), the dielectric layer having a feed coupling structure (910, see Fig. 10) adapted to receive and propagate a transmission signal to a transmission array structure having a plurality of slots; a radiating array structure of a plurality of radiating elements (621, see Fig. 6, multiple cells 600 in array structure, see Figs. 10 and 15), at least one radiating element is coupled to an integrated reactance control device (1710, see Fig. 17), and a plurality of phase shift elements (700, see Figs. 6 and 10) coupled to the plurality of radiating elements (see Fig. 6), and configured within the transmission array structure, wherein the plurality of radiating elements are arranged in a lattice configuration ([0074]) that enables a dense packing of the plurality of radiating elements (see Fig. 15), and wherein the plurality of radiating elements share the integrated reactance control device (see Fig. 17, each 1710 controls a subset of phase shift elements) and are controlled as a single unit that enables a phase of the transmission signal to be shifted ([0075]).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the integrated reactance control device of Livingston in the antenna apparatus of Linn because it [0075] “allows for multiple discrete beams to be created, at a lower cost than required with conventional active arrays which may require phase shifters at each radiating element.”
Regarding claim 13, Linn further teaches (Figs. 1A-25) wherein the radiating array structure is formed on a second dielectric layer (239) positioned above and proximate the transmission array 
Regarding claim 16, Linn further teaches (Figs. 1A-25) wherein the wireless radiating structure is adapted to track a user device in a cellular system (the Examiner has reason to believe that “adapted to track a user device in a cellular system”; therefore, this limitation, which refers entirely to a property or function of the explicitly recited structure of the radiating structure, which structure, as described herein, reads on the radiating structure of Chen, is presumed inherent to the radiating structure of Chen, as permitted by the legal principles outlined in MPEP 2112.01(I); for further information see also In Re Schreiber, 44 USPQ2d 1429 (CAFC 1997), which states that: "A patent applicant is free to recite features of an apparatus either structurally or functionally. . . . Yet, choosing to define an element functionally, i.e., by what it does, carries with it a risk . . . As our predecessor court stated in Swinehart, 439 F.2d at 213, 169 USPQ at 228: where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.").
Regarding claim 17, Linn further teaches (Figs. 1A-25) wherein the transmission signal comprises an FMCW sawtooth signal for use in long range detection of a target (the Examiner has reason to believe that “wherein the transmission signal comprises an FMCW sawtooth signal for use in long range detection of a target”; therefore, this limitation, which refers entirely to a property or function of the explicitly recited structure of the radiating structure, which structure, as described herein, reads on the radiating structure of Chen, is presumed inherent to the radiating structure of Chen, as permitted by the legal principles outlined in MPEP 2112.01(I); for further information see also In Re Schreiber, 44 USPQ2d 1429 (CAFC 1997), which states that: "A patent applicant is free to recite features of an apparatus either structurally or functionally. . . . Yet, choosing to define an element functionally, i.e., by what it does, 
Regarding claim 18, Linn teaches (Figs. 1A-25) configuring a substrate having a first dielectric layer (232) on a conductive layer (245); forming a coupling matrix (236) of conductive material on the first dielectric layer (see Fig. 4); forming a plurality of transmission paths on the first dielectric layer for propagation of a transmission signal (see Fig. 2); forming a plurality of slots (212) within each of the transmission paths; and forming a radiating array structure (211) on a second dielectric layer (239), the radiating array structure having a plurality of radiating elements (see Fig. 1B) corresponding to the plurality of slots to radiate the transmission signal (see Fig. 3), wherein the radiating elements are arranged in groupings to form subarrays (see Fig. 12).
Linn does not teach an integrated reactance control device.
Livingston teaches (Figs. 5-18) configuring a substrate (600) configuring a substrate (610) on a conductive layer (620), forming a plurality of transmission paths (910) on the first dielectric layer for propagation of a transmission signal (see Fig. 10) and forming a radiating array structure (621, see Fig. 6, multiple cells 600 in array structure, see Figs. 10 and 15), the radiating array structure having a plurality of radiating elements with integrated reactance control device (1710, see Fig. 17), wherein the plurality of radiating elements are arranged in groupings to form subarrays (see Fig. 17, each set of radiating elements connected to each 1710) and wherein each grouping in the groupings shares at least one integrated reactance control device (1710, see Fig. 17) and is controllable as a single unit that enables a phase of a transmission signal to be shifted ([0075]).

Regarding claim 21, Linn further teaches (Figs. 1A-25) wherein the radiating elements are arranged in subarrays (see Fig. 12).
Regarding claim 22, Linn further teaches (Figs. 1A-25) wherein each subarray is adapted for transmitting a separate transmission beam ([0099]).
Regarding claim 23, Linn further teaches (Figs. 1A-25) a beam steering means (280) coupled to the radiating elements (see Fig. 2).
Regarding claim 24, Linn further teaches (Figs. 1A-25) wherein the beam steering means is a phase shifting means ([0062]).
Regarding claim 25, Linn further teaches (Figs. 1A-25) wherein the radiating elements are arranged randomly (see Figs. 5A-5D).
Regarding claim 26, Linn further teaches (Figs. 1A-25) determining a shape of the radiating elements (see Fig. 3).
Regarding claim 27, Linn teaches (Figs. 1A-25) a method of designing a radiating structure having a plurality of radiating elements (211), comprising: determining a radiating element shape and a configuration of the plurality of radiating elements (see Fig. 1B), wherein the plurality of radiating elements are configured in a lattice structure (see Fig. 12, [0100]); determining a number of conductive layers and dielectric layers (See Fig. 3); and configuring a transmission line structure to the radiating elements (see Fig. 2).
Livingston teaches (Figs. 5-18) a method of designing a radiating structure (500, [0043]) having a plurality of radiating elements (621, see Fig. 6, multiple cells 600 in array structure, see Figs. 10 and 15), comprising: determining a radiating element shape (see Fig. 6) and a configuration of the plurality of 
Therefore, for the reasons stated in response to claim 12, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the integrated reactance control device of Livingston in the antenna apparatus of Linn.
Regarding claim 28, Linn further teaches (Figs. 1A-25) wherein determining the radiating element shape and configuration further comprises determining a set of phase shifts for the radiating structure (213, [0069], changing frequency changes phase).
Regarding claim 29, Linn further teaches (Figs. 1A-25) wherein determining the radiating element shape and configuration further comprises determining a beam width for operation of the radiating structure ([0044]).
Regarding claim 30, Linn further teaches (Figs. 1A-25) wherein determining the radiating element shape and configuration further comprises determining an azimuth angle range and an elevation angle range ([0044]).
Regarding claim 31, Linn further teaches (Figs. 1A-25) wherein the radiating elements are arranged in groupings corresponding to subarrays (see Fig. 12).
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin as modified  as applied to claim 12 above, and further in view of Chen et al. (U.S. Patent Application No. 20150318618), hereinafter known as Chen.
Regarding claim 14, Linn further teaches (Figs. 1A-25) wherein the wireless radiating structure further comprises: a beam steering module (280, see Fig. 2) coupled to the radiating structure (see Fig. 
Chen teaches (Figs. 1-12B) a composite layer (see Fig. 11A) formed of a dielectric layer (not labeled in Fig. 11B, 510 in Fig. 5, [0033]) on a conductive layer (1140), the dielectric layer having a feed coupling structure (520) adapted to receive and propagate a transmission signal to a transmission array structure having a plurality of slots (540, see Fig. 5); and a radiating array structure (plurality shown in Fig. 1, 102a, 102b, 1102 in Fig. 11A) of a plurality of radiating elements (plurality shown in Fig. 1, 102a, 102b), each radiating element corresponding to a slot in the transmission array structure (see Fig. 11A, [0067])) and at least one radiating element comprising an integrated reactance control device (1170), and
wherein the at least one radiating element is a metamaterial radiating element ([0020]) having a conductive outer loop (1110) and a conductive patch (1102) circumscribed within the conductive outer loop (see Fig. 11A) and wherein the reactance control device is a varactor ([0067]) placed between the conductive outer loop and the conducive patch (see Fig. 11A).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the integrated reactance control device of Chen in the antenna apparatus of Linn as modified because increased flexibility when loaded with lumped elements ([0062]).
Regarding claim 15, Linn as modified teaches the limitations of claim 12, but does not teach further details of the radiating array structure.
Chen further teaches (Figs. 1-12B) wherein the radiating array structure comprises a multi-layer radiating array structure (1102, 1101, and 1103), wherein each layer comprises an array of radiating elements (see Figs. 1 and 11B).
.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Linn as modified as applied to claim 18 above, and further in view of Yang.
Regarding claim 19, Linn as modified teaches the limitations of claim 18, but does not teach vias in the first dielectric layer.
Yang teaches (Figs. 1 and 12A) wherein the coupling matrix (1200) comprises a first set of vias (see Fig. 11A, [0094]) through the first dielectric layer (not labeled in Fig. 11A, 104 in Fig. 1) to the conductive layer (102b in Fig. 1) to form a plurality of impedance- matched transmission lines ([0099]).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the vias of Yang in the coupling matrix of Linn as modified because they can cancel undesirable modes present in the transmission lines ([0099]).
Regarding claim 20, Linn as modified teaches the limitations of claim 18, but does not teach vias in the first dielectric layer.
Yang teaches (Figs. 1 and 12A) wherein the transmission paths comprise a second set of vias (see Fig. 11A, [0094]) through the first dielectric layer to the conductive layer (see Fig. 11A).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the vias of Yang in the coupling matrix of Linn as modified because they can cancel undesirable modes present in the transmission lines ([0099]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957. The examiner can normally be reached M-F 9 a.m. - 5 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL MUNOZ/Primary Examiner, Art Unit 2896